DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed on June 22, 2022.
Claims 1, 3, 5-7, 10-12, 14-18 have been amended.
Claims 1-20 are pending.

Response to Arguments
The rejections to Claims 5 and 10 regarding 35 U.S.C. 112 have been withdrawn as the claims have been amended.
The rejections to Claims 1-20 regarding 35 U.S.C. 102 and 35 U.S.C. 103 have been withdrawn as the claims have been amended.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Objections
Claim 20 is objected to because of the following informalities:  
In line 1 of Claim 20 on Page 16, it is recommended that “allowing” be modified to “allows”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the amended claim recites the additional limitation of “in response to the host supplying the secure identifier” (Page 2, lines 10-11 of Claim 1). Regarding the host supplying the secure identifier, the specification merely recites “step 226 then compares the secure identifier of the storage device to a key supplied by the connected system/host. If the key matches the secure identifier, the storage device can confidently form another trusted connection with that system/host in step 228” (Page 8, lines 21-24). No information is provided in the specification in how the host is able to supply the secure identifier beyond what is claimed. That is, no information is provided in which one of ordinary skill in the art could predict to have the host supply the secure identifier as the secure identifier is described to be derived solely by the storage device using the device key (Page 7, lines 3-6, the handshake module 172 can employ a hash circuit 194 that conducts hash functions with the device key and the system trusted platform module (TPM) to derive a secure identifier that indicates the storage device, and connection are paired and secure), i.e. whether the storage device transmits the secure identifier to the host as a shared secret, the host deriving the secure identifier themselves somehow, etc. For this reason, a person of ordinary skill in the art would not view the applicant to have been in possession of the generic subject matter claimed based on the information disclosed in the specification.
Claims 2-5 are rejected for the same reasons as above by virtue of being dependent upon Claim 1.
Claim 6 is rejected for the same reasons as above due to citing the same limitation as Claim 1 (line 11 of Claim 6).
Claims 7-17 are rejected for the same reasons as above by virtue of being dependent upon Claim 6.
Claim 18 is rejected for the same reasons as above due to citing the same limitation as Claim 1 (line 10 of Claim 18).
Claims 19-20 are rejected for the same reasons as above by virtue of being dependent upon Claim 18.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are how the host supplies the secure identifier despite the secure identifier being only described to be calculated by the storage device. As argued previously, the lack of written description in the specification, i.e. omission of these relationships, prevent one ordinary skill in the art to predict how the host supplies the secure identifier, rendering the scope of the claim indefinite. 
Claims 2-5 are rejected for the same reasons as above by virtue of being dependent upon Claim 1.
Claim 6 is rejected for the same reasons as above due to citing the same limitation as Claim 1 (line 11 of Claim 6).
Claims 7-17 are rejected for the same reasons as above by virtue of being dependent upon Claim 6.
Claim 18 is rejected for the same reasons as above due to citing the same limitation as Claim 1 (line 10 of Claim 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oota (JP 2010-114594 A) hereinafter referred to as “Oota”, and further in view of Saito et al. (U.S. Pub. No. 2017/0171188 A1) hereinafter referred to as “Saito”.
Regarding Claim 1:
	Oota discloses the following limitations:
	An apparatus comprising a storage device encoded with a key certificate that is unique to the storage device (Abstract, Page 4, Par. 5-6). Oota teaches manufacturing a storage device with a device certificate. This certificate is unique to the storage device since it identifies the storage device’s unique serial number. 
	(taught by Saito below)
	a handshake module of the data storage device to derive a secure identifier from the key certificate (Page 4, Par. 5-6, Page 5, Par. 6). Oota teaches a control IC, i.e. handshake module, which uses a private key corresponding to the public key from the key certificate in order to obtain a hash value H2, i.e. the secure identifier, for authentication. 
	(taught by Saito below)
	(taught by Saito below)
	and a trusted data pathway established between the data storage device and a host of the distributed data storage system formed in response to the host supplying with the secure identifier (Page 6, Par. 2, When the calculated value H1 and the hash value 23B match, the control IC 23 confirms that the certificate U is correct, and outputs an HDD usage permission to the user). Oota teaches authenticating the user for using the storage device, suggesting a trusted data pathway since the user is trusted, when the user provides a matching hash value to the one calculated.  

	Saito discloses the following limitations not taught by Oota:
	the data storage device initialized into a distributed data system (Par. [0027]). Saito teaches an authentication system for a server, among plural servers, i.e. a distributed data system.
	a provenance module of the data storage device to monitor data storage device activity and maintain an in-device provenance (Par. [0042], Par. [0055]). Saito teaches a detection unit for detecting unauthorized access, i.e. monitoring storage device activity, which uses an access log, i.e. an in-device provenance.  
	with a secure connection count corresponding to a matching of the secure identifier (Par. [0086]). Saito teaches the access log having an access count, i.e. a connection count corresponding to the secure identifier, when combined with Oota. 

	Oota does not teach maintaining a distributed data system and monitoring device activity/history/connection count. Saito however teaches maintaining an access count and teaches that this allows for detection of unauthorized access (Par. [0086], Par. [0134]).
	Oota and Saito are considered to be analogous art because they relate to security of data storage devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the storage device of Oota with the storage device monitoring of Saito in order to gain the benefit of additional data protection.

Regarding Claim 2:
	Oota/Saito discloses Claim 1:
	Saito further discloses the following limitation:	
	wherein the handshake module and provenance module are each resident in a housing of the data storage device (Fig. 2). Saito teaches the server containing both the detection unit and authentication/communication units being in the same server. This is considered to be the resident in a housing of the data storage device, as Oota/Saito were combined to be the same device. 

	The reasons for motivation/combination of references remain the same as in Claim 1.

Regarding Claim 3:
	Oota/Saito discloses Claim 1:
	Saito further discloses the following limitation:	
	wherein the handshake module comprises a lock circuit to execute at least one protection policy to prevent access to the data storage device by a third party in response to an incorrect secure identifier supplied to the storage device (Par. [0032], Par. [0041]). Saito teaches the authentication unit blocking access if user authentication fails. In combination with Oota which teaches user authentication by supplying the correct identifier, this teaches the claimed limitation. 

	The reasons for motivation/combination of references remain the same as in Claim 1.

Regarding Claim 4:
	Oota/Saito discloses Claim 1:
	Oota further discloses the following limitation:	
	wherein the handshake module comprises a trust circuit to establish and maintain the trusted data pathway (Page 6, Par. 2, the verification / permission unit 23C of the control IC 23). Under the broadest reasonable interpretation, the authentication of the user in Oota is considered a trusted data pathway because the user proves their identity. Therefore, the verification/permission unit of Oota is considered to be a trust circuit, since it decides the creation of the trusted data pathway. 

Regarding Claim 6:
	Claim 6 recites identical limitations which correspond to those of apparatus Claim 1. Therefore, the same reasons for motivation/combination of references by Oota/Saito used previously in Claim 1 are used here for the respective limitations of Claim 6.

Regarding Claim 7:
	Oota/Saito discloses Claim 6:
	Saito further discloses the following limitation:
	wherein the provenance module authenticates data within the data storage device by tracking a number of times the secure connection count increases to maintain the in-device provenance (Par. [0086]). As taught previously in the rejection of Claim 1, Saito teaches preventing unauthorized access, i.e. authenticating data, by tracking the connection count history.

	 The reasons for motivation/combination of references remain the same as in Claim 1.

Regarding Claim 9:
	Oota/Saito discloses Claim 6:
	Saito further discloses the following limitation:
	wherein the provenance module authenticates the data storage device by maintaining a provenance log of connections to the data storage device (Fig. 4, Par. [0055]). Saito teaches an access log and this is used for authentication by detecting unauthorized access. 

Regarding Claim 12:
	Oota/Saito discloses Claim 6:
	Oota further discloses the following limitation:
	wherein the key certificate is unique to the data storage device by containing manufacturing information specific to the storage device (Page 4, Par. 6). The device certificate of Oota contains the device serial number, which is unique to the storage device. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oota/Saito as applied to Claim 1 above, and further in view of Volkanov et al. (U.S. Patent No. 10,474,831 B1) hereinafter referred to as “Volkanov”.
Regarding Claim 5:
	Oota/Saito discloses Claim 1:
	Oota further discloses the following limitation:
	wherein the handshake module comprises a hash circuit to derive the secure identifier with a device key (Page 4, Par. 5-6, Page 5, Par. 6). As taught previously in the rejection of Claim 1, Oota teaches deriving the secure identifier by decryption with a device key.
	(disclosed by Volkanov below)
	
	Volkanov discloses the following limitation not taught by Oota/Saito:
	and a secure trusted platform module (Col. 3, lines 45-50, one method of verifying the boot image and/or the operating system files is to use a secure cryptoprocessor (e.g., a hardware security module (“HSM”) or trusted platform module (“TPM”)) of the computation server to verify a signature or hash of the shared boot image and/or the operating system files). Oota/Saito does not disclose using a trusted platform module. However, Volkanov teaches that a trusted platform module may be used in combination with performing and comparing hashes. Furthermore, Volkanov teaches that using a trusted platform module has the benefit of providing tamper resistance (Col. 7, line 43). 

	Oota/Saito do not teach a trusted platform module. However, Volkanov teaches that a trusted platform module may be used in combination with performing and comparing hashes. Furthermore, Volkanov teaches that using a trusted platform module has the benefit of providing tamper resistance (Col. 7, line 43). 
	Oota/Saito and Volkanov are considered to be analogous art because they both relate to securely storing data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the storage device of Oota/Saito with the trusted platform module of Volkanov to gain the benefit of tamper resistance for the hardware. 

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oota/Saito as applied to Claim 7 above, and further in view of Delia et al. (U.S. Pub. No. 2010/0153451 A1) hereinafter referred to as “Delia”.
Regarding Claim 8:
	Oota/Saito discloses Claim 7.
	Delia discloses the following limitation not taught by Oota/Saito:
	wherein the data is authenticated by testing a previous source and destination for data (Abstract, Par. [0008], Par. [0024]). Delia teaches authentication by checking the history of a client’s device and its locations, i.e. testing previous sources/destinations of data. This is considered to be authentication of data under the broadest reasonable interpretation since Delia is combined with Oota/Saito which is directed towards a storage device in which a user stores data and is authenticated. 

	Oota/Saito do not teach testing previous sources/destinations of data. Delia however teaches authentication by using a client’s device/access history and location coordinates of prior transactions. Delia further teaches that this multifactor authentication prevents attacks from hackers using compromised credentials (Par. [0016]).
	Oota/Saito and Delia are considered to be analogous art because they both relate to authenticating access of data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the storage device of Oota/Saito with the multifactor authentication of Delia to gain the benefit of additional security by tracking device history/location. 
	
	Claims 10-11, 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oota/Saito , and further in view of Susan et al. (U.S. Pub. No. 2016/0294790 A1) hereinafter referred to as “Susan”.
Regarding Claim 10:
	Oota/Saito discloses Claim 6.
	Susan discloses the following limitation not taught by Oota/Saito:
	wherein the secure identifier is derived by applying a hash function to combine the key certificate and a security data of the data storage device (Abstract). Susan teaches calculation of a data value for authentication, i.e. the secure identifier, using a hash function on a recovery key, i.e. security data, and a device identifier. In combination with the device certificate of Oota/Saito, this teaches the claimed limitation. This data value is considered to be supplied by the host in Susan, since the user provides the necessary credentials/recovery key to form the secure identifier (Par. [0050], Par. [0051]).  

	Oota/Saito do not teach deriving the secure identifier by applying a hash function on the key certificate/security data of the data storage device. Susan however teaches calculating a secure identifier by hashing a device identifier, i.e. the certificate of Oota/Saito, and a recovery key. Susan further teaches that using such a recovery key in combination with user credential authentication increases security against device theft (Par. [0014]).
	Oota/Saito and Susan are considered to be analogous art because they relate to user authentication for device access. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the storage device of Oota/Saito with the hash value of Susan in order to gain the benefit of additional security against theft. 

Regarding Claim 11:
	Oota/Saito/Susan discloses Claim 10.
	Susan further discloses the following limitation:
	wherein the secure identifier is employed during a subsequent initialization of communications between the storage device and the host (Par. [0029], Par. [0055], Par. [0086]). Saito teaches requiring authentication for accessing the server each time. This is suggested by the usage of the access log/count for detecting unauthorized access which uses the number of failed authentications. Since Oota/Saito/Susan were combined such that the secure identifier is used for authentication, this teaches the claimed limitation.  

	 The reasons for motivation/combination of references remain the same as in Claim 10.

Regarding Claim 13:
	Oota/Saito/Susan discloses Claim 10.
	Oota further discloses the following limitation:
	wherein the key certificate is encoded by a manufacturer prior to user data being stored on the data storage device (Page 4, Par. 5). Oota teaches storing the device certificate at time of manufacturing, i.e. before user data is introduced. 

Regarding Claim 17:
	Oota/Saito/Susan discloses Claim 10.
	Saito further discloses the following limitation:
	wherein the provenance module monitors a number and source of data connections in a log over time to maintain the in-device provenance stored in the storage device (Fig. 4, Par. [0055], Par. [0086]). Saito tracks both an access count and source of connections in an access log. This access log is stored in the server’s storage unit.

	The reasons for motivation/combination of references remain the same as in Claim 10.

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oota/Saito, and further in view of Pottier et al. (U.S. Pub. No. 2018/0026799 A1) hereinafter referred to as “Pottier”.
Regarding Claim 14:
	Oota/Saito discloses Claim 12.
	Pottier discloses the following limitation not taught by Oota/Saito:
	wherein the key certificate is generated from operational testing metrics during manufacturer testing (Par. [0088], Par. [0097], Par. [0066]). Pottier teaches producing a digital calibration certificate as part of provisioning credentials to a device during manufacturing. 

	Oota/Saito do not teach using operational testing metrics for certificate generation. Pottier however teaches a digital calibration certification and further teaches that producing such a certificate provides trust about its operating status and calibration history (Par. [0032], Par. [0114]).
	Oota/Saito and Pottier are considered to be analogous art because they relate to authentication using digital certificates. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the storage device of Oota/Saito with the calibration certificate of Pottier in order to gain the benefit of additional trust of the device’s operational status/history. 

	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oota/Saito/Pottier as applied to Claim 14 above, and further in view of Messner et al. (NPL – “Guest Editorial”) hereinafter referred to as “Messner”.
Regarding Claim 15:
	The combination of references Oota/Saito/Pottier discloses Claim 14.
	Messner discloses the following limitation not taught by the combination of references Oota/Saito/Pottier:
	wherein the operational metric is read latency (Page 153, Col. 1, Par. 3, the challenge of disk drives technology development is to maintain a 60% annual density growth rate, while increasing data transfer rate and reducing latency. Latency is the average time that it takes a drive to retrieve a piece of data (operational metric is read latency)). The combination of Oota/Saito/Pottier disclose incorporating operational metrics into device certificates but do not disclose specific operational metrics such as read latency. Messner discloses however that latency is an important operational metric for hard disk drives, i.e. storage devices. Messner further teaches that is so important that the critical challenge of developing the technology revolves around reducing the latency, so incorporating such a metric in the device certificate would have the benefit of assessing the performance of the storage device. 

	The combination of references Oota/Saito/Pottier and reference Messner are considered to be analogous art because they all relate to the performance of storage devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the storage device of Oota/Saito/Pottier with the operational metric of read latency of Messner in order to gain the benefit of having a device certificate which contains pertinent information to assessing the storage device’s performance. 

Regarding Claim 16:
	The combination of references Oota/Saito/Pottier discloses Claim 14.
	Messner discloses the following limitation not taught by the combination of references Oota/Saito/Pottier: 
	wherein the operational metric is measured fly height (Page 154, Col 2, Par. 3, other aspects of the disk drive require careful design, analysis, and experimental verification to account for complex
suspension, slider, and air bearing interface dynamics. Among them, maintaining the fly height is very important for reading and writing data, and achieving ultrahigh linear bit densities (operational metric is measured fly height)). The combination of Oota/Saito/Pottier do not disclose specific operation metrics such as fly height. Messner discloses however that fly height is also an important operational metric for hard disk drives, i.e. storage devices. Messner further teaches that “low fly height is necessary to achieve ultrahigh linear bit storage densities” (Page 153, Col. 1, Par. 2), so incorporating such a metric in the device certificate would have the benefit of assessing the performance of the storage device. 

	The combination of references Oota/Saito/Pottier and reference Messner are considered to be analogous art because they all relate to the performance of storage devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the storage device of Oota/Saito/Pottier with the operational metric of read latency of Messner in order to gain the benefit of having a device certificate which contains pertinent information to assessing the storage device’s performance.

	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oota/Saito and further in view of Venkatesan (U.S. Pub. No. 2015/0381594 A1) hereinafter referred to as “Venkatesan”. 
Regarding Claim 18:
	Claim 18 recites identical limitations which correspond to those of method Claim 6. Therefore, the same reasons for motivation/combination of references by Oota/Saito used previously in Claim 6 are used here for the respective limitations of Claim 18. However, Claim 18 further recites the following limitations which are disclosed by Venkatesan:
	detecting an imminent detachment of the data storage device from the distributed data system (Par. [0039], control next passes to diamond 390 to determine whether the reservation time has ended. If so, control passes to block 395 where the user device may be disconnected from the paired devices). Oota/Saito does not disclose what happens when the data storage device is detached. Venkatesan however teaches a reservation system for connecting between user devices and enterprise devices, which include network attached storage devices. When the system of Venkatesan detects that the reservation time is over, it disconnects the device from the system which constitutes an imminent detachment from the system.
	and removing the secure identifier as a requirement for data storage device access and control with the handshake module (Par. [0039], furthermore, the credential may be revoked from the user device. This revocation may be effected by deleting the credential present in the credential storage of the user device such that the device is no longer enabled or allowed to access the enterprise devices in the context of the now concluded reservation). Furthermore, in response to this detachment, the system of Venkatesan deletes the credential from the user device, thereby removing the identifier as a requirement for access to the data storage device, as the reservation is no longer valid. Venkatesan further teaches that such a reservation system has the benefit of “providing secure and seam less access to protected computing systems” (Par. [0001]).
	
	References Oota/Saito and Venkatesan are considered to be analogous art because they both relate to authentication of network attached storage devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the storage device of Oota/Saito with the reservation system of Venkatesan in order to gain the benefit of increased security by limiting access to a per-use basis (Par. [0014], a secure device is an enterprise device that is configured with a credential on a per use basis).  

Regarding Claim 19:
	The combination of references Oota/Saito/Venkatesan discloses Claim 18.
	Venkatesan further discloses the following limitation:
	wherein a detach circuit of the provenance module removes the secure identifier to terminate the trusted relationship with the host and enable a new trusted relationship to be created (Par. [0039], furthermore, the credential may be revoked from the user device. This revocation may be effected by deleting the credential present in the credential storage of the user device such that the device is no longer enabled or allowed to access the enterprise devices in the context of the now concluded reservation (wherein a detach circuit of the provenance module removes the secure identifier to terminate the trusted relationship with the host); Par. [0014], the credentials assigned to the secure device are revoked and new credentials are assigned, if needed (enable a new trusted relationship to be created)). As argued above, the system of Venkatesan removes the secure identifier altogether to terminate the reservation. The same reasons for combination/motivation of references used in Claim 18 are used here. 

Regarding Claim 20:
	The combination of references Oota/Saito/Venkatesan discloses Claim 18.
	Oota further discloses the following limitation:
	wherein the handshake module allowing a single trusted relationship between the data storage device and host (Page 3, Par. 2). It was previously argued that the user authentication of Oota is considered to be a trusted connection/relationship. Under the broadest reasonable interpretation, this is considered to be an allowance of a single trusted relationship, since the limitation can be broadly interpreted to mean the enablement of a trusted relationship. 

Related Art
	The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure: 
Cheng et al. (U.S. Pub. No. 2013/0232543 A1) – Includes methods related to access control using device/authentication history
Bender et al. (U.S. Pub. No. 2011/0276803 A1) – Includes methods related to device certificates indicating hardware capabilities/functionalities

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN V VO whose telephone number is (571)272-2505. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on  (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.V.V./Examiner, Art Unit 2431                      

/TRANG T DOAN/Primary Examiner, Art Unit 2431